DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 32, 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimura (US Publication No.: US 2015/0041833 A1).
Regarding Claim 1, Nimura discloses a display device (Figure 3), comprising:
A display panel comprising a plurality of sub-pixels (Figures 1-3), each of the sub-pixel comprising
At least one display unit, each display unit comprising a first electrode (Figure 3, first electrode 34), a second electrode (Figure 3, second electrode 28), and a liquid crystal layer (Figure 3, liquid crystal layer 40), 
The liquid crystal layer being configured to deflect collimated light rays incident onto the display panel by controlling electric signals applied to the first electrode and the second electrode (Paragraphs 0082-0093); and
An optical member configured to convert collimated light rays emitted from the liquid crystal layer into divergent light rays (Figure 3, optical member 32; Paragraphs 0087-0089).

Regarding Claim 32, Nimura discloses the display device of claim 1, wherein: the first electrode is a planar electrode, and the second electrode is a strip electrode (Figure 3, first electrode 34 is planar while second electrode 28 is a strip electrode); or the first electrode is a strip electrode and the second 

Regarding Claim 35, Nimura discloses a display panel (Figures 1-3), comprising a plurality of sub-pixels (Figures 1-3), each of the sub-pixels comprising at least one display unit, each display unit comprising a first electrode (Figure 3, first electrode 34), a second electrode (Figure 3, second electrode 28), and a liquid crystal layer (Figure 3, liquid crystal layer 40), 
Wherein, the liquid crystal layer is located between the first electrode and the second electrode (Figure 3, liquid crystal layer 40 is located between first electrode 34 and second electrode 28), a first black matrix pattern is provided at a side of the first electrode facing away from the second electrode (Figure 3, first black matrix pattern 32), a second black matrix pattern is provided at a side of the second electrode facing away from the first electrode (Figure 3, second black matrix pattern 26), the second black matrix pattern has an opening (Figure 3, opening 26a); and
Wherein, the liquid crystal layer is configured to deflect collimated light rays incident from the opening so that at least a part of deflected light rays bypass the first black matrix pattern and are emitted from the display panel in response to an electric field generated between the first electrode and the second electrode (Paragraphs 0082-0093). 

Regarding Claim 36, Nimura discloses the display panel of claim 35, wherein: the first electrode is a planar electrode, and the second electrode is a strip electrode (Figure 3, first electrode 34 is planar while second electrode 28 is a strip electrode); or the first electrode is a strip electrode and the second electrode is a strip electrode, and an extension direction of the first electrode is perpendicular to an extension direction of the second electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nimura in view of Lee et al (US Publication No.: US 2019/0033632 A1, “Lee”).
Regarding Claim 33, Nimura discloses the display device of claim 1.
Nimura fails to disclose that the liquid crystal layer comprises a first liquid crystal sub-layer and a second liquid crystal sub-layer; and wherein, the display unit further comprises a third electrode and a fourth electrode between the first electrode and the second electrode, both the third electrode and the fourth electrode being planar electrodes; and wherein, the fourth electrode is located at a side of the third electrode facing away from the first electrode, and the first liquid crystal sub-layer is disposed between the first electrode and the third electrode while the second liquid crystal sub-layer is disposed between the second electrode and the fourth electrode. 
However, Lee discloses a similar display where the liquid crystal layer comprises a first liquid crystal sub-layer and a second liquid crystal sub-layer; and wherein, the display unit further comprises a third electrode and a fourth electrode between the first electrode and the second electrode, both the third electrode and the fourth electrode being planar electrodes; and wherein, the fourth electrode is located at a side of the third electrode facing away from the first electrode, and the first liquid crystal sub-layer is disposed between the first electrode and the third electrode while the second liquid crystal sub-layer is disposed between the second electrode and the fourth electrode (Lee, Figure 12, first electrode 111, second electrode 221, third electrode 211, fourth electrode 121,first liquid crystal sub-layer 23, second liquid crystal sub-layer 13).


Regarding Claim 37, Nimura discloses the display panel of claim 35. 
Nimura fails to disclose that the liquid crystal layer comprises a first liquid crystal sub-layer and a second liquid crystal sub-layer; and wherein, the display unit further comprises a third electrode and a fourth electrode between the first electrode and the second electrode, both the third electrode and the fourth electrode being planar electrodes; and wherein, the fourth electrode is located at a side of the third electrode facing away from the first electrode, and the first liquid crystal sub-layer is disposed between the first electrode and the third electrode while the second liquid crystal sub-layer is disposed between the second electrode and the fourth electrode. 
However, Lee discloses a similar display where the liquid crystal layer comprises a first liquid crystal sub-layer and a second liquid crystal sub-layer; and wherein, the display unit further comprises a third electrode and a fourth electrode between the first electrode and the second electrode, both the third electrode and the fourth electrode being planar electrodes; and wherein, the fourth electrode is located at a side of the third electrode facing away from the first electrode, and the first liquid crystal sub-layer is disposed between the first electrode and the third electrode while the second liquid crystal sub-layer is disposed between the second electrode and the fourth electrode (Lee, Figure 12, first electrode 111, second electrode 221, third electrode 211, fourth electrode 121,first liquid crystal sub-layer 23, second liquid crystal sub-layer 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Nimura to include two liquid crystal sub-layers as disclosed by Lee. One would have been motivated to do so for the purpose of obtaining a wider viewing angle (Lee, Paragraph 0061). 

Allowable Subject Matter
Claims 2, 20-31, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art of record does not teach or suggest a display device comprising a display panel comprising a plurality of sub-pixels, each of the sub-pixels comprising a first electrode, a second electrode, and a liquid crystal layer, wherein the liquid crystal layer is located between the first electrode and the second electrode, a first black matrix pattern is provided at a side of the first electrode facing away from the second electrode, a second black matrix pattern is provided at a side of the second electrode facing away from the first electrode, the second black matrix pattern has an opening, the first black matrix pattern is arranged corresponding to the opening, and an orthogonal projection of the opening of the second black matrix pattern on the first black matrix pattern at least partially coincides with the first black matrix pattern, in combination with the remaining features recited in the claim.
The prior art of Nimura (US 2015/0041833 A1) discloses a display device comprising a display panel comprising a plurality of sub-pixels, each of the sub-pixels comprising a first electrode, a second electrode, and a liquid crystal layer, wherein the liquid crystal layer is located between the first electrode and the second electrode, a first black matrix pattern is provided at a side of the first electrode facing away from the second electrode, a second black matrix pattern is provided at a side of the second electrode facing away from the first electrode, the second black matrix pattern has an opening (Nimura, Figure 3, second black matrix 32, first black matrix 26, opening 32a). However, Nimura fails to disclose that the first black matrix pattern is arranged corresponding to the opening, and an orthogonal projection of the opening of the second black matrix pattern on the first black matrix pattern at least partially coincides with the first black matrix pattern. Instead, Nimura teaches away from having the first black matrix pattern overlap with the first opening by disclosing that openings of the first black matrix must overlap with the openings of the second black matrix (Nimura, Paragraph 0080). 
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871